Title: From George Washington to Tobias Lear, 25 September 1793
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Mount Vernon Sepr 25th 1793
          
          I have not written to you since we parted, but had just sat down to do it when your
            letter of the 13th instt was brought to me from the Post Office in Alexandria.
          It gave Mrs Washington, myself and all who knew him, sincere pleasure to hear that our
            little favourite had arrived safe, & was in good health at Portsmouth—We sincerely
            wish him a long continuance of the latter—that he may always be as charming &
            promising as he now is—that he may live to be a comfort & blessing to you—and an
            ornament to his Country. As a token of my affection for him, I send him a ticket in the
            lottery now drawing in the Federal City; and if it should be his fortune to draw the
            Hotel, it will add to the pleasure I feel in giving it.
          We remained in Philadelphia until the 10th instt. It was my wish to have stayed there
            longer; but as Mrs Washington was unwilling to leave me amidst the malignant fever which
            prevailed, I could not think of hazarding her & the Children any longer by my
            remaining in the City—The house in which we lived being, in a manner blockaded by the
            disorder which was becoming every day more & more fatal. I therefore came off with
            them on the above day, and arrived at this place the 14th without encountering the least
            accident on the Road.
          You will learn from Mr Greenleaf that he has dipped deeply in the concerns of the
            Federal City; advantageously I think for himself, and I am pleased with it on public
            ground also; as it may give facility to the operations at that place, at the same time
            that it is embarking him in a measure which, although it cannot well fail under any
            circumstances that are likely to happen, may be considerably promoted
            by men of Spirit with large capitols. He can, so much better than I, detail his
            engagements, & the situation of things in and about the City, that I shall not
            attempt to do it at present.
          Mrs Washington having decided to let Nelly Custis have her Watch & Chain, is
            disposed to receive substitutes in lieu there of at about Twenty five guineas price; and
            leaves the choice of them to you. The plainness of the Watch &ca will be no
            objection. One hundred and twenty dollars in Bank notes are enclosed for the purchase of
              them.
          If it should be convenient, and perfectly safe for you to engage for me, on reasonable
            terms, a compleat Black Smith, you would oblige me by doing so. As there are laws in
            England prohibiting such engagements under severe penalties, and such may exist in other Countries, you will understand me
            clearly, that, for no consideration whatsoever would I have you run the smallest risk of
            encountering them. You know full well what kind of a Smith would suit my purposes—it is
            unnecessary therefore for me to be particular on this head. He must, however, have a
            character on which you can rely not only as a compleat workman for a Farm, but as an
            honest, sober & industrious man. If he comes on Wages they must be moderate; &
            with, or without wages he must be bound to serve me three years, four would be
            better.
          Mrs Washington thanks you for your kind recollection of her request respecting Lincoln,
            and desires me to assure you of her sincere love for him—in which I Join—and of her
            friendship & regard for you. In whatever place you may be, or in whatever walk of
            life you may move, my best wishes will attend you, for I am & always shall be Your
            sincere friend and Affectionate Servant
          
            Go: Washington
          
          
            P.S. I have just received a letter from the Earl of Buchan in which he says my letter
              intended to accompany the Portrait had got safe to his hands, but that he had seen
              heard nothing of the Picture. If you should, while in New York see the Painter of it,
              be so good as to mention this circumstance to him, & enquire into the cause of the
                failure.
            The District attorney of New Hampshire has sent his resignation—I am entirely unacquainted with the characters in that line,
              in that State, and would thank you to name the person whom you
              think best qualified to succeed Mr Sherburne, & most likely to give general
              satisfaction.
          
          
            G. W——n
          
        